Case 5:19-cv-13419-JEL-DRG ECF No. 16, PageID.93 Filed 02/09/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Nicole M. Huby,

                       Plaintiff,      Case No. 19-13419

v.                                     Judith E. Levy
                                       United States District Judge
State of Michigan,
                                       Mag. Judge David R. Grand
                       Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [15]

     Before the Court is Magistrate Judge David R. Grand’s Report and

Recommendation recommending the Court dismiss Plaintiff’s case under

Federal Rule of Civil Procedure 41(b) and that Defendant’s motion to

dismiss (ECF No. 8) be denied as moot. (ECF No. 15.) The parties were

required to file specific written objections, if any, within 14 days of

service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections

were filed. The Court has nevertheless carefully reviewed the Report and

Recommendation and concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 15) is ADOPTED;
 Case 5:19-cv-13419-JEL-DRG ECF No. 16, PageID.94 Filed 02/09/21 Page 2 of 2




      This case is DISMISSED WITH PREJUDICE under Federal Rule

of Civil Procedure 41(b); and

      Defendant’s motion to dismiss (ECF No. 8) is DENIED AS MOOT.1

      IT IS SO ORDERED.

Dated: February 9, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 9, 2021.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




      1  By failing to object to the Report and Recommendation, the parties have
forfeited any further right of appeal. United States v. Wandahsega, 924 F.3d 868, 878
(6th Cir. 2019); see also Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019).
